                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


RICKY HOWARD JONES,

                 Petitioner,

        v.                                                           Case No. 20-CV-616

DYLON RADTKE,

                 Respondent.


                     REPORT AND RECOMMENDATION TO DISMISS
                           FOR FAILURE TO PROSECUTE 1


        Ricky Howard Jones filed a petition for a writ of habeas corpus on April 16, 2020.

(Docket # 1.) However, Jones’ petition did not include a signed statement declaring under

penalty of perjury that the information in his petition was true and correct. Jones also filed a

motion for leave to proceed without prepayment of the filing fee. (Docket # 5.) Although

Jones included a prison trust account statement (Docket # 6), it was not certified.

        On May 7, 2020, I ordered Jones to supplement his petition with a signed statement

declaring under penalty of perjury that the information in his petition for a writ of habeas was

true and correct. (Docket # 7.) I also ordered Jones to supplement his motion with a certified

trust account statement with thirty (30) days. (Id.)

        On June 17, 2020, I again ordered Jones to supplement his petition with a signed

statement and either pay the filing fee or submit a certified prison trust account statement.

(Docket # 8.) I allowed Jones ten (10) days to comply and warned Jones that failure to timely

1
  Because the defendant has not yet appeared and had an opportunity to consent to or refuse magistrate judge
jurisdiction, I issue a report and recommendation regarding the dismissal of the petition. See Coleman v. Labor
and Indus. Rev. Comm’n, 860 F.3d 461 (7th Cir. 2017).



             Case 2:20-cv-00616-JPS Filed 07/07/20 Page 1 of 2 Document 9
do so would result in a recommendation that his action be dismissed with prejudice. (Docket

# 8.) As of the date of this report and recommendation, the court has not received any further

documentation or payment from Jones.

       Because it does not appear that Jones intends to prosecute this action, dismissal is

appropriate. Furthermore, Jones has not heeded the court’s warning that his petition would

be dismissed if he did not take the required steps, justifying dismissal with prejudice.

       Therefore, IT IS HEREBY RECOMMENDED that Jones’ petition (Docket # 1) be

DISMISSED WITH PREJUDICE for failure to prosecute.

       Your attention is directed to General L.R. 72(c), 28 U.S.C. § 636(b)(1)(B) and Federal

Rules of Criminal Procedure 59(b), or Federal Rules of Civil Procedure 72(b) if applicable,

whereby written objections to any recommendation or order herein, or part thereof, may be

filed within fourteen days of the date of service of this recommendation or order. Objections

are to be filed in accordance with the Eastern District of Wisconsin’s electronic case filing

procedures. Failure to file a timely objection with the district court shall result in a waiver of

a party’s right to appeal. If no response or reply will be filed, please notify the court in writing.



       Dated at Milwaukee, Wisconsin this 7th day of July, 2020.




                                                      BY THE COURT

                                                      s/Nancy Joseph_____________
                                                      NANCY JOSEPH
                                                      United States Magistrate Judge




                                                 2

           Case 2:20-cv-00616-JPS Filed 07/07/20 Page 2 of 2 Document 9
